—Judgment, Supreme Court, Bronx County (John Collins, J.), rendered February 15, 1994, convicting defendant, after a jury trial, of crim*218inal possession of a weapon in the third degree, and sentencing him, as a second felony offender, to a term of 31/2 to 7 years, unanimously affirmed.
Defendant’s motion to suppress the gun recovered after he was pursued and subdued by the police was properly denied. The defendant’s flight in response to the police approach, taken together with his proximity to the scene of the reported armed robbery and the substantial match between his appearance and the description of one of the perpetrators, justified the pursuit (People v Ward, 201 AD2d 292, lv denied 84 NY2d 834; People v Jones, 214 AD2d 683). Concur — Sullivan, J. P., Ellerin, Wallach, Rubin and Mazzarelli, JJ.